Citation Nr: 0629969	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for arthritis of 
multiple joints.

5.  Entitlement to service connection for cystitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to March 
1987.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO).  In September 
2005, the veteran testified before the undersigned at a 
Travel Board hearing conducted at the Waco, Texas, RO.


FINDINGS OF FACT

1.  The veteran does not have a seizure disorder which can be 
related to her period of service.  

2.  The veteran does not have migraine headaches which can be 
related to her period of service.

3.  The veteran does not have glaucoma which can be related 
to her period of service.

4.  The veteran does not have arthritis of multiple joints 
which can be related to her period of service.

5.  The veteran does not have cystitis which can be related 
to her period of service.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.307. 3.309 
(2005).

2.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159 (2005).

3.  Glaucoma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159 (2005).

4.  Arthritis of multiple joints was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.307. 3.309 (2005).

5.  Cystitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328, rev'd on other grounds (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In August 2001 and December 2003 letters, the RO informed the 
veteran of its duty to assist her in substantiating her 
claims under the VCAA, and the effect of this duty upon her 
claims.  She was informed of what evidence was needed to 
substantiate her claims, as well as what evidence VA would 
obtain and what evidence she should obtain.  She was told 
that she could submit any additional evidence she felt was 
relevant to her claims and was informed what had already been 
done in her case.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Although the 
December 2003 VCAA letter did not predate the initial rating 
decision, the timing did not prejudice the veteran.  She has 
had ample opportunity to participate in the development of 
her case, and the RO accomplished subsequent process and 
adjudication, as reflected in the August and November 2004 
and February 2005 supplemental statements of the case.  

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

The Board notes that the veteran has apparently been awarded 
Social Security Administration (SSA) disability benefits.  
However, a review of the Administrative Law Judge's (ALJ) 
decision of September 2002 does not suggest that evidence 
developed prior to 1999 was relied upon in awarding these 
benefits.  Here, the SSA ALJ noted the veteran claimed 
conditions including seizures, and he described the records 
he reviewed in his decision.  These included records from E. 
Fung, M.D., beginning in February 1999; these records are in 
the veteran's VA claims folder.  Other records described by 
the ALJ did not refer to the disabilities that are the 
subject of this appeal.  Consequently, because the records 
relied upon in the award of SSA disability are either of 
record in this appeal or are not relevant to the issues on 
appeal, there is no duty to obtain these records. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims for service connection are being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2005).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947 and a seizure disorder or arthritis becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background and analysis

Seizure disorder

The veteran's service medical records are completely silent 
as to any complaints of or treatment for a seizure disorder.  

In July 1999, the veteran was diagnosed with a possible 
seizure disorder.  At that time, she reported that she had 
had her first seizure in 1986 while she was in service.  She 
was placed on Dilantin.  A November 2002 VA treatment note 
suggested that her seizures could be related to past alcohol 
abuse.  

In September 2005, the veteran testified before the 
undersigned at a personal hearing.  She stated that she had 
not experienced any seizures prior to service.  While she was 
returning to the States from Korea for emergency leave in 
1985, she reportedly suffered a seizure at the San Francisco 
airport.  She stated that she had been taken to a private 
hospital for treatment, although she testified that she could 
not recall the name of the facility.  She said that she then 
took Dilantin for the rest of her period of service.  She 
claimed that she had one or two seizures in service, but that 
because she had been in the medical field, the others she 
served with helped her out.  Following service, she had no 
further seizures until 1999.  During that time she had been 
on Dilantin.  In 1999, she was taken off the Dilantin after 
she was diagnosed with lupus.  Because she had recently had 
another seizure, her physicians were considering restarting 
the Dilantin.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a seizure disorder 
has not been established.  There is absolutely no objective 
evidence that the veteran suffered any seizures while on 
active duty.  While she claims that she had seizures in 
service, there is no objective documentation that supports 
that claim.  There is also no evidence that a seizure 
disorder was present to a compensable degree within one year 
of her discharge.  She has claimed that she was taking 
Dilantin between 1987 and 1999 and that is why there are no 
documented seizures during this time period.  However, the 
veteran has also not presented any objective evidence that 
she was being treated for a seizure disorder with Dilantin 
during this time period.  Moreover, the RO either requested 
or received records from every private medical source named 
by the veteran.  Therefore, there is no evidence to support a 
finding of service connection on either a direct or a 
presumptive basis.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a seizure disorder.

Migraine headaches

The veteran's service medical records are completely silent 
as to any complaints of or treatment for migraine headaches.

VA treatment records show an assessment of headaches on eye 
examination in March 2002.  In September 2003, she reported 
having some headaches which had begun about two months 
before.

The veteran testified before the undersigned at a personal 
hearing in September 2005.  She stated that she had been 
diagnosed with headaches at Ft. Bliss in 1982.  She indicated 
that she would have headaches once every two to three months 
and that they would last anywhere from two to four hours.  
These headaches would be incapacitating.  She said that she 
had been told that her headaches were related to pressure on 
the optic nerve caused by her glaucoma.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for migraine headaches 
has not been established.  There is no suggestion in the 
objective records that migraine headaches were present in 
service; in fact, there are no current findings or diagnosis 
of migraine headaches.  Therefore, service connection for 
this claimed disorder cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for migraine headaches.

Glaucoma

The veteran's service medical records are completely silent 
as to any complaints of or treatment for glaucoma.  In 
November 1982, she was noted to have a history of iritis in 
the left eye with decreased visual acuity.  She did wear 
corrective lenses.

The post-service treatment records included an August 1995 VA 
examination.  Her field of vision was normal, although there 
was a reported history of glaucoma and iritis.  The diagnosis 
was history of glaucoma and iritis.  In February 1999 she 
reported a history of surgery for glaucoma and cataracts.  An 
April 2002 treatment note referred to a history of glaucoma 
surgery in 1996.  In May 2004, a private physician diagnosed 
blindness in the left eye due to end-stage glaucoma.  

In September 2005, the veteran testified before the 
undersigned at a personal hearing.  She stated that the 
pressure in her eyes had been increased during service and 
that she now has lost the sight in her left eye.  She stated 
that glaucoma had been diagnosed at the same time that she 
had been diagnosed with lupus (which was in 1999).

After a careful review of the evidence of record, it is found 
that entitlement to service connection for glaucoma is not 
warranted.  While there is a current diagnosis of this 
disorder, there is no indication that glaucoma was present 
during active duty.  Therefore, entitlement to service cannot 
be awarded since there is no evidence of inservice 
incurrence.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for glaucoma.

Arthritis of multiple joints

The veteran's service medical records do not show any 
complaints of or treatment for joint pain or arthritis.

During an August 1995 VA examination, the veteran complained 
of low back and right shoulder pain.  X-rays of these areas 
were normal.

In 1999, the veteran was diagnosed with systemic lupus 
erythematosus (lupus), as well as psoriatic arthritis.  She 
was noted to have low back and multiple joint pains related 
to the lupus.  

The veteran testified before the undersigned at a personal 
hearing in September 2005.  She stated that she had had low 
back pain while in service after she had fallen over a log.  
She also said that her hands and knees had bothered her.  
However, because she was a medic, she would self-treat.  
Following service, she saw doctors for intermittent 
complaints of joint pains.

January 2006 records from a chiropractor showed a diagnosis 
of fibromyalgia.  In March 2006, she complained of low back 
pain that was aggravated by walking, sitting, stooping and 
lifting.  The examination was normal.  The examiner commented 
that the veteran was observed bending down to pick up her 
purse from the floor without any guarding.  She was also 
noted to carry objects without specific pain behavior.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for multiple joint 
arthritis is not warranted.  There is no indication that 
arthritis was present in service or to a compensable degree 
within one year of her release from active duty.  While she 
has been diagnosed with lupus, which has been noted to be the 
source of her joint pains, this disorder was not found until 
1999, some 12 years after her discharge from service.  
Similarly, psoriatic arthritis was first found many years 
after service.  Therefore, there is no objective evidence to 
support a finding of either direct or presumptive service 
connection arthritis of multiple joints.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for arthritis of multiple joints.

Cystitis

The veteran's service medical records note that she was 
treated on one occasion for a urinary tract infection in July 
1980.  However, there were never any complaints of or 
treatment for cystitis.  

Private outpatient treatment records show that in 1995, the 
veteran was treated for a urinary tract infection.  This was 
resolving by June of that year.  VA treatment records 
developed between 2001 and 2004 were also negative for 
cystitis.

In September 2005, the veteran testified before the 
undersigned at a personal hearing.  She stated that she had 
been diagnosed in El Paso during 1982 or 1983 with cystitis.  
She believed that recurring cystitis had resulted in her 
having to have an hysterectomy.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for cystitis is not 
justified.  The record shows treatment for urinary tract 
infection on only one occasion in service, in 1980, and 
postservice on only one occasion in 1995.  Chronic urinary 
tract infection is not shown.  Because there is also no 
objective evidence that chronic cystitis is currently 
present, there is no disorder currently present which could 
be related to her period of service.  

The veteran was a medical specialist in service; her DD 214 
indicates that she completed a 10-week medical specialist 
course.  The 1995 VA examination indicates that she worked 
after service as a medication aide.  Although she has had 
some training in the medical field, the Board finds that her 
experience in service and after service does not include 
medical training such as to make her competent to provide 
opinions on medical diagnosis and causation.  Therefore, 
while she has expressed her belief that her hysterectomy was 
related to recurring cystitis, she is not competent, as a 
layperson, to render an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
service connection is not warranted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for cystitis.


ORDER

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for arthritis of multiple 
joints is denied.

Entitlement to service connection for cystitis is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


